DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ predetermined threshold” in claims  7 and 12 is a relative term which renders the claim indefinite. The term “predetermined thershold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The distance between neighboring light emitting devices is therefore rendered indefinite as “predetermined threshold” is not defined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, 12-14, and 17-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2016/0079211 A1) in view of Song et al. (U.S. Publication No. 2019/033896 A1; hereinafter Song) and Shimomura et al. (U.S. Publication No. 2012/0319150 A1; hereinafter Shimomura)
With respect to claim 1, Konishi discloses a light emitting module, comprising: a circuit board [10]; and a plurality of light emitting devices [13A] mounted linearly on the circuit board and each having long sides and short sides, each of the light emitting devices comprising: an upper surface of the light emitting diode chip having a rectangular shape having long sides and short sides (See Figure 1)	Konishi fails to disclose each of the light emitting devices comprising: 	a light emitting diode chip having bump pads formed on a lower surface thereof; 	a light transmitting member covering upper and side surfaces of the light emitting diode chip.	a white barrier member covering opposite long side surfaces and a lower surface of the light transmitting member and a lower surface of the light emitting diode chip; and 	an electrically conductive bonding member disposed under the light emitting diode chip and penetrating the white barrier member; wherein the electrically conductive bonding member has an upper surface connected to the bump pads of the light emitting diode chip and a lower surface exposed to a lower surface of the white barrier member, the white barrier member exposes opposite side surfaces of the light transmitting member, and the plural light emitting devices are arranged side by side such that side surfaces of adjacent light emitting devices having the light transmitting member exposed thereon face each other.	Song discloses each of the light emitting devices comprising: 	a light emitting diode chip [152] having bump pads [51] formed on a lower surface thereof; a light transmitting member [180] covering upper and side surfaces of the light emitting diode chip.2 results in a white reflective resin); and an electrically conductive bonding member [321] disposed under the light emitting diode chip and penetrating the white barrier member; wherein the electrically conductive bonding member has an upper surface connected to the bump pads of the light emitting diode chip and a lower surface exposed to a lower surface of the white barrier member (see Song Figure 9) and the plural light emitting devices are arranged side by side such that side surfaces of adjacent light emitting devices having the light transmitting member exposed thereon face each other (see Song Figure 7)	In the same field of endeavor, Shimomura teaches the white barrier member exposes opposite side surfaces of the light transmitting member (See Figure 14)
	The implementation of a bond pad and light emitting diode arrangement based light emitting diode as taught by Song allows for a package orientation that increases bonding strength and reflection efficiency (see Song ¶[0153]). The open orientation of the white barrier member as taught by Shimomura allows for a widened emission angle (see Shimomura ¶[0111]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 2, the combination of Konishi, Song and Shimomura discloses wherein the light emitting diode chip comprises: a substrate [50]; a light emitting structure [55] disposed on a lower surface of the substrate and comprising a first conductivity type semiconductor layer, a second conductivity type semiconductor 
	With respect to claim 3, the combination of Konishi, Song and Shimomura discloses wherein a portion of a wavelength conversion member covering a short side surface of the light emitting diode chip has a smaller thickness than a portion of the wavelength conversion member covering a long side surface of the light emitting diode chip (See Song ¶[0216] and Shimomura Figure 14).
	With respect to claim 4, the combination of Konishi, Song and Shimomura discloses wherein an inner wall of the white barrier member covering a side surface of the wavelength conversion member has an inclination (See Song Figure 9).
	With respect to claim 7, the combination of Konishi, Song and Shimomura discloses wherein separate distance between the opposite short side surfaces of the light emitting device is reduced to a predetermined threshold (See Song Figure 7; no value has been established therefore any separation distance can be considered to be set to be smaller than a predetermined threshold)

	With respect to claim 9, the combination of Konishi, Song and Shimomura discloses wherein the plural light emitting devices are connected in series to each other by the circuit pattern (See Konishi Figure 1)
	With respect to claim 10, the combination of Konishi, Song and Shimomura discloses wherein one or more of the plurality of light emitting devices further comprise a wavelength conversion material dispersed in the light transmitting member (See Song ¶[0216] and Shimomura Figure 14).
	With respect to claim 21 (note while claim 21 is later in claim set, as it replaces claim 11, Examiner has placed its rejection prior to the rejection of its newly dependent claims), Konishi discloses a light emitting module comprising: a circuit board [10]; and a light emitting device [13A] mounted on the circuit board, 	Konishi fails to disclose the light emitting device comprising: a substrate; a light emitting structure disposed on the substrate and comprising a first conductivity type semiconductor layer, a second conductivity type semiconductor layer, and an active layer formed between the first conductivity type semiconductor layer and the second conductivity type semiconductor layer; a first bump pad disposed on the light emitting structure and electrically connected to the first conductivity type semiconductor layer; and a second bump pad disposed on the light emitting structure to be spaced apart from the first bump pad and electrically connected to the second conductivity type 2 results in a white reflective resin).	In the same field of endeavor, Shimomura discloses the white barrier member covering the side surfaces of the wavelength conversion member along the opposite 
	With respect to claim 12, the combination of Konishi, Song and Shimomura discloses a separation distance of the light emitting device to a neighboring light emitting device is set to be smaller than a predetermined threshold (See Song Figure 7; no value has been established therefore any separation distance can be considered to be set to be smaller than a predetermined threshold)
	With respect to claim 13, the combination of Konishi, Song and Shimomura discloses wherein the first bump pad comprises: a first length portion disposed in an elongated shape along one long side of the substrate; and a first extending portion extending from the first length portion to be disposed along one short side of the substrate (see Song Figure 9).
	With respect to claim 14, the combination of Konishi, Song and Shimomura discloses wherein the second bump pad comprises: a second length portion disposed in an elongated shape along the other long side of the substrate; and a second extending 
	With respect to claim 17, the combination of Konishi, Song and Shimomura discloses electrically conductive bonding members [321] connected to the first bump pad and the second bump pad, wherein the white barrier member covering the lower surface of the light emitting structure comprises a plurality of through-holes and the electrically conductive bonding members filling the through-holes (See Song Figure 9).
	With respect to claim 18, the combination of Konishi, Song and Shimomura discloses wherein the circuit board comprises a first region in which the light emitting device is disposed and a second region coupled to the first region and perpendicular to the first region (See Konishi Figure 1)
	With respect to claim 19, the combination of Konishi and Song fails to disclose a Zener device mounted on the circuit board to be placed at one short side of the substrate of the light emitting device and comprising a Zener diode.	In the same field of endeavor, Shimomura teaches a Zener device [16] mounted on the circuit board to be placed at one short side of the substrate of the light emitting device and comprising a Zener diode (see Figure 14). 	The implementation of a Zener diode as taught by Shimomura discloses within the circuit board allows for protection from voltage surges (See ¶[0079]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
.
Claims 5-6 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. Publication No. 2016/0079211 A1) in view of Song et al. (U.S. Publication No. 2019/033896 A1; hereinafter Song) and Shimomura et al. (U.S. Publication No. 2012/0319150 A1; hereinafter Shimomura) as applied to claims 4 and 21 above, and further in view of Tischler et al. (U.S. Publication No. 2015/0221835 A1; hereinafter Tischler)
	With respect to claim 5, the combination of Konishi, Song and Shimomura fails to disclose wherein the inner wall of the white barrier member comprises: a first inner wall adjoining a bottom surface of the white barrier member; and a second inner wall adjoining the first inner wall and extending to an upper surface of the white barrier member, the first inner wall and the second inner wall having different inclinations.	In the same field of endeavor, Tischler teaches wherein the inner wall of the white barrier member comprises: a first inner wall adjoining a bottom surface of the white barrier member; and a second inner wall adjoining the first inner wall and extending to an upper surface of the white barrier member, the first inner wall and the second inner wall having different inclinations (See Figure 1F, top portion of inner wall vs lower portion of inner wall have different inclinations). 	The implementation of a curved surface allows for efficient directing of light emissions from the device (See Tischler ¶[0134]). Therefore, it would have been 
	With respect to claim 6, the combination of Konishi, Song, Shimomura, and Tischler discloses wherein the first inner wall of the white barrier member has a greater inclination angle than the second inner wall thereof with reference to the side surface of the light emitting diode chip (See Tischler Figure 1F and ¶[0134]).
	With respect to claim 22, the combination of Konishi, Song and Shimomura fails to explicitly disclose wherein first inner walls of the white barrier member define the through-holes and have one or more inclinations in the through-holes.  	In the same field of endeavor, Tischler teaches wherein first inner walls of the white barrier member define the through-holes and have one or more inclinations in the through-holes (See Figure 1F, top portion of inner wall vs lower portion of inner wall have one or more inclinations). 	The implementation of a curved surface allows for efficient directing of light emissions from the device (See Tischler ¶[0134]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 23, the combination of Konishi, Song and Shimomura discloses fails to explicitly disclose second inner walls of the white barrier member define a cavity and an inclination angle of the second inner walls is different from one or more inclination angles of the first inner walls.	In the same field of endeavor, Tischler teaches second inner walls of the white barrier member define a cavity and an inclination angle of the second inner walls is .
 
Response to Arguments
Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive. 	Regarding claim 1, Applicant asserts that Examiner “notes at p.4 that song fails to teach “the plural light emitting devices are arranged side by side such that side surfaces of adjacent light emitting devices having the light transmitting member exposed thereon face each other.” Examiner respectfully disagrees as no mention of such deficiencies were noted by the Office Action regarding Song and makes no mention of any relationship regarding the limitation of “the plural light emitting devices are arranged side by side such that side surfaces of adjacent light emitting devices having the light transmitting member exposed thereon face each other” and Song. Only Konishi was mentioned with regards to deficiencies regarding “the plural light emitting devices are arranged side by side such that side surfaces of adjacent light emitting devices having the light transmitting member exposed thereon face each other.” Furthermore, as amendments have been introduced to the limitations of the claim (i.e., side by side), the scope of the claims have been changed and therefore the rejection has been revised. . 
	Regarding claim 21, Applicant asserts that Konishi in view of Song fails to teach or suggest all of the recited features of claim 21, however no rejection of claim 21 has ever existed as claim 21 has not been introduced until the current claim set. Any assertion that the combination of Konishi in view of Song would be the assumed rejection are unfound as claim 21 also contains limitations found in claim 16 that was previously rejected under Konishi in view of Song as applied to claim 15 and in further view of Shimomura, which Applicant provides no argument regarding the claim nor its limitations into the newly introduced claim 21. Furthermore Applicant makes arguments regarding the combination while providing no evidence to support such arguments and argues limitations of the claim that were never rejected by the combination of Konishi in view of Song. Regarding claims 21-23, Examiner has provided new rejections that better encompass the scope of the claim above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	- Park et al. (U.S. Publication No. 2011/0127558 A1) discloses a rectangular LED package with exposed edges.	- Bang et al. (U.S. Publication No. 2018/0047712 A1) discloses a rectangular LED package with exposed edges.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818